        Case 2:18-cv-00056-JTJ Document 100 Filed 01/27/21 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION


HUNTER HART,COY COHENOUR
(through his parents), MONTANA
COHENOUR(through his parents),                    CV 18-56-BU-JTJ
DAVID COHENOUR,as parent and
individually, and HEIDI HART,as
parent and individually.                               ORDER

                   Plaintiffs,

     vs.

PACIFICSOURCE HEALTH PLANS,
a health insurance service corporation,
and JOHN DOES I-V,

                   Defendant.


      Plaintiff Heidi Hart(Hart) is a natural parent and the temporary conservator

ofthe minor child Montana Cohenour. The Court appointed Hart as Montana

Cohenour’s temporary conservator pursuant to Fed. R. Civ. P. 17(c)(2) on

January 26, 2021. (Doc. 98).

      Presently before the Court is Hart’s unopposed Petition for an order

approving the settlement ofthe claims asserted by Montana Cohenour in this case.

The Court conducted a hearing on the Petition on January 26, 2021. Hart testified

in support ofthe Petition. The Court finds the settlement in this case to be in the

best interests of Montana Cohenour.
        Case 2:18-cv-00056-JTJ Document 100 Filed 01/27/21 Page 2 of 2



      Accordingly, IT IS HEREBY ORDERED:

      1.     Hart’s Unopposed Petition for Order Approving and Authorizing the

Compromise of the Minor Child’s Claims(Doc. 68) is GRANTED.

      2.     The Court authorizes and ratifies the settlement of Montana

Couhenour’s claims in this case for the amount described in the brief submitted in

support of the Petition. (See Doc. 90 at 5).

      3.    Hart is authorized to execute a full and final settlement agreement and

release that releases Defendant PacificSource Health Plans, and all other persons,


firms, and corporations from all damages arising out of the claims asserted by

Montana Cohenour in this case.


      DATED this 27th day of January, 2021.




                                         V
                                               - joturirtohnston
                                                United States .Magistrate Judge




                                        -2-
